     4:20-cv-02302-RMG          Date Filed 10/12/20       Entry Number 17       Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Renaldo Shepard, # 58763-019,       )                         C/A No. 4:20-2302-RMG
                                    )
                    Petitioner,     )
                                    )
      v.                            )                          ORDER AND OPINION
                                    )
Bryan K. Dobbs, Warden,             )
                                    )
                    Respondent.     )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”) (Dkt.

No. 11) that Petitioner’s petition for relief under 28 U.S.C. § 2241 be denied and dismissed

without prejudice. For the reasons set forth below, the Court adopts the R & R as the order of

the Court and dismisses the petition without prejudice.

I.     Background

       Petitioner was convicted sentenced by the District Court for the Northern District of

Georgia in 2009 after being found guilty by a jury of violation of felon in possession of a

firearm, § 922(g), § 924(e); possession with intent to distribute at least five grams of cocaine, §

841(a)(1), § 841(b)(1)(B)(iii), § 851; and possession of a firearm in furtherance of a drug

trafficking crime, § 924(c). He was sentenced to 200 months on each of Courts 1 and 2 to run

concurrently, and 60 months on Count 3 to run consecutive to Counts 1 and 2. See No. 1:06-cr-

04820SCJ-RGV (N.D. Ga.). (Dkt. No. 126). Petitioner now argues that his convictions and

sentence should be vacated under Rehaif v. United States, 139 S. Ct. 2191 (2019) because the

Government was required to prove he had knowledge of the facts that made his possession of a

firearm illegal and that he meets the Jones test. (Dkt. No. 1, No.1-3 at 4.) The Magistrate Judge

recommends that the petition be summarily dismissed, to which Petitioner objects.



                                                -1-
      4:20-cv-02302-RMG         Date Filed 10/12/20      Entry Number 17        Page 2 of 5




II.    Legal Standard

       The Magistrate Judge makes a recommendation to this Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are specific objections to the R & R, the Court “makes a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. Where a petitioner has not objected, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”).




                                                -2-
       4:20-cv-02302-RMG        Date Filed 10/12/20      Entry Number 17        Page 3 of 5




III.    Discussion

        The Magistrate Judge carefully addressed the issues and correctly concluded that

Petitioner’s § 2241 petition should be dismissed. “[I]t is well established that defendants

convicted in federal court are obligated to seek habeas relief from their convictions and

sentences through § 2255.” Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010). The defendant

must otherwise satisfy the § 2255 savings clause, which provides that the petition “shall not be

entertained if it appears that the applicant has failed to apply for relief, by motion, to the court

which sentenced him, or that such court has denied him relief, unless it also appears that the

remedy by motion is inadequate or ineffective to test the legality of his detention.” 28 U.S.C. §

2255(e). But the “remedy afforded by § 2255 is not rendered inadequate or ineffective merely

because an individual has been unable to obtain relief under that provision, or because an

individual is procedurally barred from filing a § 2255 motion.” In re Vial, 115 F.3d 1192, 1194

n.5 (4th Cir. 1997).

        First, when the petitioner contests his detention, he must demonstrate under the Jones test

that a § 2255 motion would be inadequate or ineffective by showing:

        (1) at the time of conviction, settled law of this circuit or the Supreme Court
        established the legality of the conviction; (2) subsequent to the prisoner’s direct
        appeal and first § 2255 motion, the substantive law changed such that the conduct
        of which the prisoner was convicted is deemed not to be criminal; and (3) the
        prisoner cannot satisfy the gatekeeping provisions of § 2255 because the new rule
        is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000). Second, to contest his sentence, the petitioner

must demonstrate under the Wheeler test that a § 2255 motion would be inadequate or

ineffective because:

        (1) at the time of sentencing, settled law of this circuit or the Supreme Court
        established the legality of the sentence; (2) subsequent to the prisoner’s direct
        appeal and first § 2255 motion, the aforementioned settled substantive law
        changed and was deemed to apply retroactively on collateral review; (3) the


                                                -3-
      4:20-cv-02302-RMG         Date Filed 10/12/20       Entry Number 17        Page 4 of 5




       prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for second
       or successive motions; and (4) due to this retroactive change, the sentence now
       presents an error sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       As the Magistrate Judge comprehensively discussed, Petitioner cannot meet the second

element of the Wheeler or Jones tests—a subsequent change in substantive law—required to

allow his § 2241 petition. Petitioner cannot show that Rehaif made his conduct not criminal as

a matter of law. See Hoffman v. Breckon, No. 7:18-cv-0265, 2010 WL 929589, at *9 (W.D. Va.

Feb. 26, 2020) (collecting district court cases in the Fourth Circuit finding that § 2241

petitioners could not satisfy the second element of Jones test based on Rehaif); United States v.

McLennan, 958 F.3d 1110, 1118 (11th Cir. 2020) (failure to charge an element of the offense

pre-Rehaif is a non-jurisdictional defect). Moreover, at his trial, Petitioner signed a stipulation

of fact that was entered into evidence by the Government and stated that, prior to the then-

alleged offense, Petitioner was convicted of a felony. No. 1:06-cr-0482-SCJ-RGV (N.D. Ga.)

(Dkt. No. 150 at 33, 46.) And Rehaif itself has not been held to apply retroactively, as required

by the Wheeler test. In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019). For these reasons,

Petitioner has not satisfied the § 2255 savings clause and his § 2241 petition must be dismissed

without prejudice.

IV.    Certificate of Appealability

       28 U.S.C. § 2253 provides:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.


       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).




                                                -4-
      4:20-cv-02302-RMG         Date Filed 10/12/20       Entry Number 17       Page 5 of 5




28 U.S.C. § 2253; see also Rule 1(b) Governing Section 2254 Cases in the United States District

Courts (“The district court may apply any or all of these rules to a habeas corpus petition not

covered by [28 U.S.C. § 2254].”).

       A prisoner satisfies the standard by demonstrating that reasonable jurists would find the

Court’s assessment of his constitutional claims debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001). Here, the legal standard for the issuance of a certificate of appealability has not

been met because a reasonable jurist would not find it debatable that Petitioner failed to satisfy

the § 2255(e) savings clause under either the Jones or Wheeler tests. Therefore, a Certificate of

Appealability is denied.



V.     Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 11) as the order of

the Court and DISMISSES WITHOUT PREJUDICE Petitioner’s § 2241 petition.

       AND IT IS SO ORDERED.



                                                      s/ Richard Mark Gergel
                                                      Richard Mark Gergel
                                                      United States District Judge

October 13, 2020
Charleston, South Carolina




                                                -5-
